Citation Nr: 1538096	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 23, 2015, for mechanical low back pain with degenerative changes at L5-S1, and in excess of 40 percent after April 23, 2015.

2.  Entitlement to a compensable rating prior to April 23, 2015, for right lower extremity radiculopathy, and in excess of 40 percent after April 23, 2015.

3.  Entitlement to a compensable rating prior to April 23, 2015, for left lower extremity radiculopathy, and in excess of 40 percent after April 23, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986, and April 1987 to April 2003. 

This matter comes to the Board of Veterans' Appeals  (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  This case was previously before the Board in March 2011, May 2014, and January 2015 when it was remanded for further development, to include providing the Veteran an additional VA examination.

A subsequent May 2015 rating decision granted an increased 40 percent rating for mechanical low back pain with degenerative changes at L5-S1, effective from April 23, 2015, established noncompensable ratings for right and left lower extremity radiculopathy effective from April 12, 2011, and assigned increased 40 percent ratings for right and left lower extremity radiculopathy effective from April 23, 2015.  Although the Veteran submitted a notice of disagreement in July 2015 as to the assigned effective dates in the May 2015 rating decision, the Board finds the increased and/or staged rating issues as listed on the title page remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board further notes that the Veteran's July 2015 reference to January 9, 2013, appears to have been a typographical error and the original date of his claim was January 9, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(c) (2015).

Following the January 2015 Board remand, the Veteran was afforded a VA examination in April 2015.  Upon completion of the VA examination, the AOJ issued a rating decision in May 2015 which granted an increased disability rating of 40 percent for his service connected mechanical low back pain with degenerative changes at L5-S, effective April 23, 2015, the date of the VA examination.  A Supplemental Statement of the Case was issued in May 2015.  

In June 2015, the Veteran was sent a letter which detailed his monthly entitlement amount following the grant of an increased disability rating.  This letter stated that payment will begin the first day of the month following his effective day.  As the effective date of his award was April 23, 2015, his increased payments began on May 1, 2015.  Later that month, according to a Report of General Information, the Veteran stated he disagreed with the effective date of May 1, 2015, and requested an effective date from the original date of his claim.  In July 2015, the Veteran's representative submitted a statement which included a request for a hearing with a Decision Review Officer.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Decision Review Officer.  Notify him of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


